Citation Nr: 0802897	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  02-08 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance benefits under Chapter 32, Title 38, United States 
Code. 

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty for training from January 1969 to 
May 1969.  He then served on active duty from April 1980 to 
April 1982 and from January 1983 to August 2001.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 RO administrative 
decision which determined that the veteran was not eligible 
for VA educational assistance benefits under either Chapter 
30, Title 38, United States Code or Chapter 32, Title 38, 
United States Code.

This appeal was previously before the Board in June 2004, 
when the Board found that the veteran did not have basic 
eligibility to VA educational assistance benefits under 
either Chapter 30 or Chapter 32.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In a December 2006 decision, the Court vacated that portion 
of the June 2004 Board decision which denied entitlement to 
basic eligibility to Chapter 32 educational assistance 
benefits and remanded it to the Board for further proceedings 
consistent with the Court's decision.  The Court deemed the 
veteran's claim for Chapter 30 benefits to be abandoned.  
Therefore, the Board will only consider the veteran's claim 
for basic eligibility for Chapter 32.  

In January 2003, a hearing was held at the Waco, Texas RO, 
before the Veterans Law Judge signing this document.  A 
transcript of the hearing testimony has been associated with 
the claims file. 


FINDINGS OF FACT

1.  The veteran entered active duty in April 1980. 

2.  The veteran contributed $2700 to the Chapter 32 Veterans 
Education Assistance Program (VEAP) educational benefits 
program while he was on active duty. 


CONCLUSION OF LAW

As the criteria for basic eligibility for educational 
assistance benefits under Chapter 32, Title 38, United States 
Code have been met, the claim for those benefits is granted.  
38 U.S.C.A. §§ 3221, 3222 (West 2002); 38 C.F.R. §§ 21.5040, 
21.5052 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks payment of VA educational assistance 
benefits.  In his October 2001 application for such benefits, 
he indicated that he was applying for Chapter 30 benefits 
under the Montgomery GI Bill.  The matter of entitlement to 
Chapter 30 benefits is not before the Board.  However, it was 
also noted on his application that he made a lump sum payment 
of $2,700 on August 16, 2001.  This was interpreted as a 
claim for entitlement to Chapter 32 benefits. 

The veteran essentially contends that his active duty service 
should make him eligible for VA educational assistance 
benefits.  In this regard, it is noted that the veteran's DD 
Form 214, Report of Separation from Active Duty, indicates 
that he had active duty for training from January 23, 1969 to 
May 16, 1969.  He entered active service from April 18, 1980 
to April 17, 1982, and from January 19, 1983 until he was 
finally separated from active service on August 31, 2001.  He 
has corroborated the accuracy of those dates.  He has not 
alleged, either by statements or on his applications for 
educational assistance benefits, that he has had periods of 
active duty service in addition to period reflected on DD 
Form 214.

The criteria for the Chapter 32 educational assistance 
benefits under VEAP are set forth in 38 U.S.C.A. § 3221 (West 
2002).  All veterans who entered active duty after January 1, 
1977 and before July 1, 1985, are eligible to participate in 
VEAP by enrolling during one's period of active service.  If 
one elects to enroll, one must generally participate for 12 
consecutive months.  Id.  One who enrolls and participates in 
the program must agree to have a monthly deduction made from 
one's military pay of not less than $25.00 and no more than 
$100.00.  The maximum total contribution allowed per person 
is $2,700.  A participant is allowed to make the total 
contribution via a lump sum payment.  38 U.S.C.A. §§ 3222(a) 
and (e) (West 2002).

The VA regulations which implement VEAP are at 38 C.F.R. § 
21.5050.  The regulation provides that, any otherwise 
eligible person desiring to participate must apply to the 
Service Department under which one serves, upon forms 
prescribed the Service Department and/or the Secretary of 
Defense.  Further, no application to participate may be made 
prior to entry upon active duty, and each application must be 
submitted in sufficient time to permit the Service concerned 
to make the required deduction from the individual's military 
pay for at least one month prior to the individual's 
discharge or release from active duty.  38 C.F.R. § 21.5050 
(2007).  An individual may not make any contributions after 
the date of one's discharge. 38 C.F.R. § 21.5052 (2007). 

As the evidence shows that the veteran entered active duty in 
April 1980, i.e., after January 1, 1977, and before July 1, 
1985, he meets the service requirements for an individual 
seeking eligibility for educational assistance benefits under 
Chapter 32.  38 C.F.R. § 21.5040(a), (f) (2007).  

The relevant issue is whether the veteran enrolled in and 
participated in the VEAP program pursuant to 38 C.F.R. § 
21.5052.  The veteran contends that he contributed a $2,700 
lump sum payment in order to enroll in the Chapter 32 VEAP 
program shortly before his discharge from active service.  He 
has submitted a DD Form 1131, Cash Collection Voucher dated 
August 16, 2001 as proof of this payment.  

The DD Form 1131 is proof that the veteran made a lump-sum 
payment of $2700 for educational assistance benefits under 
Chapter 32.  While this form does not mention VEAP or Chapter 
32, it does describe the purpose of the collection to be a 
"lump sum payment".  The Board notes that it would be a 
great coincidence if a collection described as a lump sum 
payment and in the exact amount of the maximum contribution 
allowed for participation in VEAP was for any other purposes 
than enrollment in the Chapter 32 VEAP program.  

At this juncture, the Board notes that the evidence indicates 
that after the initial denial of Chapter 32 benefits, the RO 
suggested to the veteran that he seek a refund of his $2,700 
payment from the service department.  The veteran testified 
at the January 2003 hearing that he had received a refund of 
the $2,700.  However, there is no indication that the veteran 
ever asked to be disenrolled from Chapter 32.  Indeed, the 
record shows that the veteran continued to seek entitlement 
to basic eligibility to Chapter 32 benefits throughout this 
period. 

As the evidence shows that the veteran has established basic 
eligibility under 38 C.F.R. § 21.5040 and complied with the 
participation requirements under 38 C.F.R. § 21.5052, i.e., 
he did not contribute more than $2700, it is determined that 
the veteran has met the criteria for eligibility for 
educational assistance benefits under Chapter 32, Title 38, 
United States Code.  

As the veteran has been granted the benefit he was seeking 
(eligibility for educational assistance benefits under 
Chapter 32, Title 38, United States Code), it is determined 
that further assistance or notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) is not required to substantiate 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159 (2007).


ORDER

Eligibility for educational assistance benefits under Chapter 
32, Title 38, United States Code is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


